O’HARA, Judge
(concurring in part and dissenting in part):
I agree with the majority opinion, except as to the finding of error in the military judge’s failure to sua sponte instruct on the defense of mistake of fact.
The Appellant’s defense to the particular unauthorized absence was that it was clearly authorized. Appellant’s testimony on this point was:
My understanding from him was, his last word was, “Fine, you got the leave.”
And I told him, I said, “Well, I’ll see you in the following week after my leave is up.” And I left, and that particular time I thought I was on leave, so I just went on leave.
The government’s case was that although there had been some negotiations between the accused and his supervisor, the necessary permission had not been given nor had it been manifested in any manner indicating clear assent' as suggested by the accused’s testimony. During cross-examination, the accused’s supervisor did respond in part as follows:
Q. But Petty Officer Kirk called the office, correct? That was his phone call; he called you?
A. He called me about 1430 that day and he — he was in the office. He did report about 1620, 1630, there about.
Q. But he called you because he thought he was in a leave status, correct?
A. We hadn’t — he may have perceived he was in a leave status; I knew he wasn’t.
Q. Okay. He may have perceived that, correct, because of possibly some representations you had made to him?
A. I can’t — I don’t know what he was thinking.
The defense’s theory was not that the negotiations had left the accused with the impression that he was authorized leave; it was that the negotiations ended with the accused finally getting the necessary permission. The government’s case was that although there had been discussions, the supervisor was sure that permission had not been finally granted, especially in the manner suggested by the accused. The supervisor agreed in passing that it was possible that the Appellant could have convinced himself into thinking he had permission, but nothing he said made that perception a reasonable one.
I do not believe the defense of mistake of fact was reasonably raised by the evidence. There must be something more than a witness’s eonclusory statement that an erroneous perception was in the realm of possibilities, particularly when it is followed by a denial that the witness was the cause of that perception. I agree that the threshold for raising a defense is very minimal, but the evidence in this case did not truly put the question of mistake in issue. Compare U.S. v. Watford, 32 M.J. 176 (CMA 1991) (evidence of drinking, but not voluntary intoxication); U.S. v. Peel, 29 M.J. 235, 242 (CMA 1989) (“the absence of any defense contention at trial that there was a reasonable mistake of fact” defense to rape); U.S. v. Taylor, 26 M.J. 127, 130-31 (CMA 1988) (“[N]o suggestion from counsel that [the rape victim] might not have consented but that the soldiers honestly and reasonably believed she had. Although the defense theory at trial is not dispositive in determining what affirmative defenses have been reasonably raised by the evidence (see United States v. Steinruck, [infra] the utter absence of any hint of a mistake defense in any of the defense counsel’s many side bar discussions with the mili*535tary judge or Ms lengthy argument to the members on findings confirm our evaluation of the evidence.”); and U.S. v. Amie, 7 USC-MA 514, 518, 22 CMR 304, 308 (1957) (“should not have granted the defense request for the mistake of fact instruction”); with U.S. v. Barnes, 39 M.J. 230 (CMA 1994) (the defense of inability to return was raised by the government witness’s recounting of the accused’s excuse for missing work); U.S. v. Van Syoc, 36 M.J. 461 (CMA 1993) (the defense of accident raised by the testimony of the accused’s wife and another who described the accused’s innocent explanation for the baby’s injuries); U.S. v. Steinruck, 11 M.J. 322 (CMA 1981) (defense of agency was raised in drug sale case); and U.S. v. Amie, supra (accused’s testimony raised the issue of physical inability to return).
Even if the defense was reasonably raised, I do not believe that the military judge has a sua sponte duty to instruct on a defense when that defense is not witMn the accused’s theory of the case and giving such an instruction may have the potential for undermining the accused’s case. Alternative defenses can have the affect of weakening all defenses and the defendant’s case as a whole. Some alternate defenses can be outright inconsistent, as in this ease. In order for the triers of fact here to find a mistake of fact, they would first have to be convinced that the supervisor’s testimony was more credible than the accused’s. TMs would fly in the face of the defense position that the accused’s testimony clearly demonstrated that he had been given permission by Ms supervisor to be on leave. To avoid creating such miscMef, the trial judge should not be interjecting alternate theories into the defense’s case without a defense request to do so. As noted by the Court in U.S. v. Bowers, 3 USCMA 615, 619-620, 14 CMR 33, 38-39 (1954):
* * * A successful appellate system cannot be built if we are to permit an accused to elect one course at the trial level and then, if that turns out disastrously, grant him a reversal so that he may have a chance to retry the case on a theory he previously rejected. Particularly does that principle apply when, by defense tactics, the [military judge] is faced with a dilemma in presenting to the court inconsistent theories. The [military judge] should not be placed in a situation where an accused can claim prejudicial error regardless of wMch course the [military judge] pursues, and tMs ease seems to pose that problem. On the one hand, if he instructs on a theory wMch is unwanted and a verdict of a lesser included offense is returned, cannot the accused justly complain that the [military judge] injected an issue not raised by him? Is the accused not, if he so desires, entitled to limit the findings of the court to only guilty or not guilty of the principal offense? On the other hand, if the [military judge] does not so instruct, is the accused entitled to reversal because lesser included offenses were reasonably raised by the evidence? We believe [the] accused is the one who must prevent that dilemma. If he does not want an inconsistent theory injected into the deliberations of the court-martial, he may make that election by stating that he does not want any instructions other than those given, as did counsel in this case. If, however, he desires to take a chance on a verdict of a lesser offense, he should specifically request appropriate instructions so that he cannot complain if they are given.
And U.S. v. Amie, supra 22 CMR at 308 (“An instruction on obtaining money in payment of a debt by false pretenses would have been inconsistent with the defense’s theory and under those circumstances, no instruction was required.” Emphasis added.). See also U.S. v. Barnes, supra 39 M.J. at 232 (“Appellant was ‘entitled’ to have instructions on ‘any defense theory for wMch there is any foundation in the evidence’.” Citing U.S. v. Amie, supra 22 CMR at 308 (added emphasis omitted; other emphasis added).); U.S. v. Van Syoc, supra 36 M.J. at 465 (“[T]he error was prejudicial because it deprived the defense of an instruction on their theory of the case.” Emphasis added.); accord U.S. v. Taylor, supra (defense counsel’s failure to fully appreciate the theory of the case does not relieve the judge of the duty to instruct on a defense reasonably raised). But see U.S. v. Steinruck, supra 11 M.J. at 324 (“If the defense of agency is reasonably raised, the military judge has a duty to instruct the *536factfinders on it, regardless of defense theories or requests. [Emphasis added.] United States v. Stewart, 20 U.S.C.M.A. 300, 43 C.M.R. 140 (1971) [the accused’s request for agency defense instruction refused by the military judge]. See United States v. Sawyer, 4 M.J. 64 (C.M.A.1977) [the military judge’s instructions on self-defense were prejudicially inadequate]; United States v. Graves, 1 M.J. 50 (C.M.A.1975) [defense’s failure to request a voluntariness instruction on the accused’s admissions not waived]”) and (the dissent noting that the defenses “can be factually inconsistent”).
I agree with the majority that even if the military judge erred in not instructing on mistake of fact, the dismissal of a minor unauthorized absence does not warrant reassessment, of the sentence downward in light of the other, more serious offenses remaining. I also agree that there was no error in not permitting the larceny offense to be split into two offenses; that a little literary flourish in final arguments, even if its an allusion to the Bible, is not impermissible; and that the sentence is not too severe under the circumstances.